REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
Election/Restrictions	2
Allowable Subject Matter	3
Conclusion	5


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 8/22/22.  Claims 1-8 are currently pending.


Election/Restrictions
Claims 1-5 are allowable. Claims 6-8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and II, as set forth in the Office action mailed on 2/11/22, is hereby withdrawn and claims 6-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for the allowance of the claims is the inclusion of the limitations, “wherein when each non-planar projection image of the two non-planar projection images is projected to a space corresponding to an 10image capturing circuit corresponding to the each non-planar projection image, projection positions of each row of pixels of the each non-planar projection image in the space and optical centers of the two image capturing circuits share a plane; and a depth generation circuit generating a depth map according to the two 15non-planar projection images”, in all the claims which is not found in the prior art references.  Furthermore, as indicated by the applicant’s interpretation as cited within pg. 6 of the arguments, the “non-planar projection image” is considered to be curved.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations supra, when read in light/combination of the other claimed limitations within the cited claims.  Also, it is noted that the quoted limitations, in combination with the other claim limitations of the cited claims, deem the claims patentable, not just the consideration of the quoted limitations by themselves.
Regarding claim 6, the primary reason for the allowance of the claims is the inclusion of the limitations, “wherein each image capture group of the two image capture groups comprises an image capturer and a mirror, the image capturer faces to the mirror and generates a corresponding 360 degree image of the two 360 degree images through reflected light generated by the mirror, the corresponding 360 degree 10image corresponds to at least one virtual optical center of the mirror, when a partial image of a 360 degree image of the two 360 degree images corresponding to a predetermined view angle is projected to a space, projection positions of each row of pixels of the partial image of the 360 degree image in the space and two corresponding virtual optical centers of 15at least two virtual optical centers of the two image capture groups share a plane, and the space corresponds to a virtual optical center of the two corresponding virtual optical centers; and a depth engine generating a depth map according to the two 360 degree images”, in all the claims which is not found in the prior art references.  Furthermore, as indicated by the applicant’s interpretation as cited within pg. 6 of the arguments, the “non-planar projection image” is considered to be curved.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations supra, when read in light/combination of the other claimed limitations within the cited claims.  Also, it is noted that the quoted limitations, in combination with the other claim limitations of the cited claims, deem the claims patentable, not just the consideration of the quoted limitations by themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666